NO. 12-14-00291-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

IN RE:                                                   §

RICKEY SCURLOCK,                                         §       ORIGINAL PROCEEDING

RELATOR                                                  §

                                       MEMORANDUM OPINION
                                           PER CURIAM
         In this original mandamus proceeding, Relator Rickey Scurlock alleges that he has filed a
third amended petition to be served on the defendant in a civil suit and the trial court “has not
acknowledged his or her ministerial duty regarding that motion filed by the relator.” He requests
a writ of mandamus “ordering the respondent to respond accordingly regarding this matter.”
         Generally, a party seeking mandamus relief must bring forward all that is necessary to
establish his claim for mandamus relief. See TEX. R. APP. P. 52. For example, he must file a
petition that includes a statement of the case, the issues presented, and the facts. TEX. R. APP. P.
52.3(d), (f), (g). The petition must also contain a clear and concise argument for the contentions
made, with appropriate citations to authorities and to the appendix or record. TEX. R. APP. P.
52.3(h). Moreover, the relator must provide an adequate record to substantiate the allegations
contained in the petition for mandamus. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).
Relator’s motion does not comply with these requirements.1 Therefore, we are unable to
determine that he is entitled to relief. Accordingly, the petition for writ of mandamus is denied.
         Relator also filed a motion for leave to file his petition for writ of mandamus. Because a
motion for leave is no longer necessary, we dismiss the motion as moot. See TEX. R. APP. P. 52
& cmt.

         1
          By letter dated October 14, 2014, we have notified Relator of these and other defects in his petition for
writ of mandamus.
Opinion delivered October 15, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 15, 2014


                                         NO. 12-14-00291-CV


                                     RICKEY SCURLOCK,
                                           Relator
                                             v.
                                   HON. MARK A. CALHOON,
                                         Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by RICKEY SCURLOCK, who is the relator in Cause No.14-0017, pending on the docket of
the 3rd Judicial District Court of Houston County, Texas. Said petition for writ of mandamus
having been filed herein on October 14, 2014, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.